Title: General Orders, 19 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown saturday Feby 19th 1780
            Parole Brigades—  C. Signs Baggage. Bayonets.
          
          An Adjutant, a Drum Major and a Fife Major of the same brigade with the brigade Major of the day, will attend the grand parade every morning at troop-beating to assist in forming the guards & performing the field manœuvres.
          At a General Court-Martial held by order of His Excellency the Commander in Chief in Morristown the 5th day of February 1780—and by several orders and adjournments continued ’till the 14th day of the same month, Colonel Humpton President, John Beatty Esquire Commissary General of Prisoners charged with—“An improper intercourse with the City of New York in having written for, and introduced sundry articles from thence,

contrary to the resolves of Congress and repeated general orders,” was tried and found guilty of a breach of His Excellency, the Commander in Chief’s order of the 12th day of december 1779—and a breach of that part of the 5th article, section 2nd of the rules and articles of war which respects a disobedience of orders, acquitted of every other part of the charge against him and sentenced to be reprimanded in general orders.
          The General thinks Mr Beatty’s conduct in this instance extremely reprehensible—In his situation he ought to have observed a peculiar delicacy—The whole tenor of the evidence produced by himself shews that he was well aware of the impropriety of the intercourse: and though he may have generally discountenanced it, it is not an excuse for the present deviation—Every thing of this kind is, in a greater or less degree an infringement of the general association which having never been repealed must be considered as still in force, and is considered so by particular subsequent acts and by the general arrangements of Congress—It is also well known that the government of this State has been strenuous in its’ endeavors to suppress the practice, and waving the question, “how far a breach of the civil law, in such a case may be a military offence,” it is certainly very blamable in any officer to contravene the views of a State, especially in a matter which it evidently deems of importance—Besides this the orders from the Commander in Chief to the officers on the lines have uniformly prohibited the intercourse in the most pointed manner, and their constant practice made those orders a matter of such notoriety that Mr Beatty from the frequent transactions he was concerned in on the lines could not have been unacquainted with them. The plea of being ignorant of the late general order issued eight days previous to the offence is not admissable, because it is at all times in Mr Beatty’s power immediately or by his Deputies to be informed of general orders and it is his duty to be so—Mr Beatty is released from his Arrest.
          By the same General Court-Martial—Lieutenant Porter of the 7th Maryland regiment was tried for, “Unofficer, unsoldierlike and villainous conduct upon Staten-Island vizt Robbing and plundering a Woman of money &c.” found guilty of the charge being a breach of Article 21st section 13th of the rules and articles of war and sentenced to be cashiered.
          
          The Commander in Chief approves the sentence and orders it to take place immediately.
          
            After orders.
            The Commander in Chief is pleased to respite the execution of Samuel Crawford ’till further orders.
          
        